Citation Nr: 1623401	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  08-30 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial schedular rating in excess of 10 percent for left knee arthritis with limitation of flexion prior to March 1, 2014.

2.  Entitlement to an initial schedular rating in excess of 30 percent for residuals of a left total knee arthroplasty from May 1, 2012 to March 1, 2014.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on a schedular basis prior to March 1, 2014. 



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1975.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) that awarded service connection for left knee arthritis, rated 10 percent, based on limitation of extension, and for left knee laxity, rated 10 percent, both effective April 21, 2006.  The Veteran appealed the ratings assigned.  During the course of the appeal, a June 2008 rating decision increased the rating for limitation of extension of the left knee to 20 percent, effective February 29, 2008, and a September 2008 rating decision awarded a separate 10 percent rating for left knee arthritis with limitation of flexion, effective April 8, 2008.  

In April 2010, the Veteran appeared at a hearing with a Veterans Law Judge (VLJ) who has since retired.  A transcript of that hearing is of record.

In February 2011, the Board issued a decision that denied a rating in excess of 20 percent for limitation of extension of the left knee and awarded an increased 20 percent rating for left knee laxity.  The Veteran did not appeal that decision to the United States Court of Appeals for Veterans Claims (Court).  Therefore, the decision is final and the initial ratings for left knee extension and laxity will not be addressed in this decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1100.

The Board also stated in the February 2011 decision that it was not addressing whether the Veteran was entitled to an increased rating for limitation of flexion of the left knee, indicating its belief that the issue was not on appeal.  The Board remanded the matter of entitlement to increased ratings for limitation of extension and laxity and an inferred claim of entitlement to TDIU on extraschedular bases, to the Agency of Original Jurisdiction (AOJ) for further development.

While the extraschedular claims were on remand, the AOJ awarded service connection for a left total knee arthroplasty, rated 100 percent disabling from March 21, 2011 to May 1, 2012, and 30 percent disabling from May 1, 2012.

In September 2011, the Veteran filed a statement indicating his desire to withdraw his appeals for benefits on extraschedular bases.  In a February 2013 decision, the Board dismissed the Veteran's claims for increased ratings for left knee extension, flexion, and laxity and entitlement to TDIU on extraschedular bases.  

The February 2013 decision also remanded the Veteran's claim of entitlement to TDIU on a schedular basis, noting that the combined evaluation of the Veteran's left knee disabilities met the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  Although the Board's decision did not indicate that entitlement to an increased schedular evaluation for left knee flexion was also being remanded, a May 2013 supplemental statement of the case (SSOC) included that as an issue on appeal and readjudicated the matter.  

A December 2013 rating decision severed service connection for the separate ratings assigned for limitation of extension, limitation of flexion, and laxity of the left knee, effective March 1, 2014, and denied service connection for a right knee disability.  

In February 2014, the Board sent the Veteran a letter inquiring whether he desired a new Board hearing in conjunction with his appeal, since the VLJ who conducted his April 2010 hearing was no longer employed by the Board.  In February 2014, the Veteran responded that he wanted to appear at another hearing.  In April 2014, the Board remanded the matters of entitlement to an initial rating in excess of 10 percent for left knee arthritis with limitation of flexion prior to March 1, 2014 and entitlement to TDIU prior to March 1, 2014.  The Veteran appeared at a hearing before the undersigned in September 2014 on these two issues.  A transcript of the hearing is of record.  

Based on this complex procedural history, the Board has characterized the issues on the title page to include entitlement to initial increased schedular ratings for left knee arthritis with limitation of flexion and residuals of a left total knee arthroplasty, and for entitlement to TDIU on a schedular basis.  Since the final February 2011 decision indicated it was not taking the issue seeking an increased initial rating for limitation of flexion as being on appeal, it did not make any findings or conclusions about the issue, so there has not been a final Board decision that has adjudicated that issue.  See 38 U.S.C.A. § 7104(d).  Thus, the Board is not precluded from addressing the issue.  Furthermore, actions taken by VA since the February 2011 Board decision have led the Veteran to believe that the issue of an initial increased rating for limitation of flexion of the left knee is on appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  Therefore, to ensure there is no prejudice to the Veteran, the Board is taking jurisdiction of this issue.  Additionally, the Board is taking jurisdiction of the initial rating for residuals of a left total knee arthroplasty as that rating was awarded in the course of the appeal of the initial rating assigned for limitation of flexion of the left knee and can be considered a part of that appeal as it is also seeking a higher schedular rating for the left knee disability.

However, since the February 2013 Board decision dismissed the appeals on extraschedular bases, consideration of entitlement to extraschedular ratings, including for TDIU, is not before the Board and will not be discussed further in this decision.

Moreover, the Board acknowledges that the Veteran has perfected an appeal of the December 2013 rating decision's denial of service connection for a right knee disability and severance of service connection for the separate ratings assigned for the left knee disability for limitation of extension, limitation of flexion, and laxity.  However, the appeal has not yet been certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.  Therefore, the Board has characterized the issues to reflect that the decision only addresses schedular rating issues prior to March 1, 2014, the effective date of the severance of service connection for separate left knee ratings for limitation of extension, limitation of flexion, and laxity.

Subsequent to the May 2013 SSOC, the AOJ obtained and associated with the claims file evidence relevant to the Veteran's appeal.  In a June 2013 submission, the Veteran's representative indicated that if evidence was submitted at a later time, the Veteran wished to waive his right to have the case remanded to the AOJ and asked that the Board consider the new evidence and proceed with adjudication of the Veteran's appeal.   The Board finds that this statement is a valid waiver of initial AOJ review of any evidence VA has associated with the Veteran's claims file since the May 2013 SSOC; thus, the Board concludes the Veteran is not prejudiced by the Board proceeding with adjudication of his claims.

Finally, in a February 2014 VA Form 21-0958, Notice of Disagreement, the Veteran indicated his disagreement with the rating assigned for residuals of a total knee arthroplasty, in conjunction with his appeal of the severance of service connection for separate ratings for left knee limitation of extension, limitation of flexion, and laxity.  The AOJ sent him a letter in March 2014 notifying him that his submission was not a timely notice of disagreement with the September 2011 rating decision that awarded him a rating for residuals of a left total knee arthroplasty.  However, the submission can also be construed as an informal claim for an increased rating for residuals of a left total knee arthroplasty from March 1, 2014, when the severance of the separate left knee disability ratings has been made effective.  38 C.F.R. § 3.155 (effective for claims filed prior to March 24, 2015).  As the Board does not currently have jurisdiction over that issue, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).


FINDINGS OF FACT

1.  Prior to March 1, 2014, flexion of the left knee was limited to no more than 45 degrees, even with consideration of associated pain and functional loss.

2.  From May 1, 2012 to March 1, 2014, the amputation rule precluded the Veteran from entitlement to a rating in excess of 30 percent for residuals of a left total knee arthroplasty.

3.  Prior to March 21, 2011, the Veteran's service-connected disabilities did not meet the schedular criteria for TDIU.

4.  The Veteran had a schedular 100 percent rating for a left knee disability from March 21, 2011 to May 1, 2012.

5.  From May 1, 2012 to March 1, 2014, the Veteran's service-connected left knee disabilities were not shown to be of such severity so as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial schedular rating in excess of 10 percent for limitation of flexion of the left knee prior to March 1, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5260 (2015).

2.  The criteria for an initial schedular rating in excess of 30 percent for residuals of a left total knee arthroplasty from May 1, 2012 to March 1, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.68, 4.71a, DC 5055 (2015).

3.  The criteria for a TDIU rating on a schedular basis prior to March 21, 2011 and from May 1, 2012 to March 1, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).

4.  The claim of entitlement to an award of TDIU on a schedular basis for the period from March 21, 2011 to May 1, 2012 is moot.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 4.14, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

VA has complied with its duty to notify.  38 U.S.C.A. § 5103.  Since the September 2008 rating decision granted service connection for restriction of left knee flexion and assigned a disability rating and effective date for the award, statutory notice served its purpose, and its application is no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  A May 2013 supplemental statement of the case (SSOC) provided notice on the "downstream" issue of entitlement to an increased rating, to include entitlement to TDIU, and readjudicated the matters.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

VA has also complied with its duty to assist.  38 U.S.C.A. § 5103A.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issues on appeal, including obtaining the Veteran's VA treatment records.  The Board notes that a May 2015 letter from the Social Security Administration (SSA) reflects that the Veteran receives retirement benefits from that agency.  There is no indication in the record that he has applied for or receives SSA benefits based on disability.  In fact, at his April 2010 hearing, he specifically testified that he was not receiving SSA disability benefits and had not applied for them.  See April 2010 Board Hearing Tr. at 8-9.  Thus, there is no indication that there are any relevant records from SSA that are outstanding.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  The Veteran has not identified any other evidence that remains outstanding.

Regarding whether there was substantial compliance with the Board's prior remands, the AOJ sent the Veteran a letter in March 2013 asking him to identify any VA or non-VA healthcare provider who treated him for his left knee disability since January 2006.  In June 2013, the Veteran responded to the letter indicating that he had enclosed all remaining information or evidence in support of his claim or had no other information to give to VA in support of his claim.  The AOJ secured the Veteran's updated VA treatment records and scheduled the Veteran for a VA examination in May 2013 to evaluate the severity of his left knee disability and to obtain an opinion regarding his ability to secure and maintain gainful employment.  The VA examiner completed all necessary testing, examined the Veteran, reviewed his claims file, and provided the information requested by the Board's remand.  Therefore, the VA examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The appeal was readjudicated by a May 2013 SSOC.  The Veteran was also scheduled for and appeared at a hearing before the undersigned in September 2014.  The Board thus concludes that there was substantial compliance with instructions from the Board's remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Legal Criteria and Analysis

A.  Increased Rating - Left Knee 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

	1.  Limitation of Flexion

As noted in the Introduction, a September 2008 rating decision awarded service connection for limitation of flexion of the left knee, rated 10 percent, from April 8, 2008.

Limitation of flexion of the knees is evaluated under DC 5260.  A 10 percent rating is warranted under DC 5260 where flexion is limited to 45 degrees, a 20 percent rating is available where flexion is limited to 30 degrees, and a 30 percent rating is warranted where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, with or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1, 5 (2011). 

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Burton, 25 Vet. App. at 5.

Nonetheless, a disability rating higher than the minimum compensable rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  Rather, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (noting that while "pain may cause a functional loss, pain itself does not constitute a functional loss," and, is therefore, not grounds for entitlement to a higher disability rating).

On April 2008 VA examination, the Veteran reported having continuous daily pain in the left knee that was an average intensity of 9 out of 10.  He obtained only mild relief with naproxen.  He did not use a cane for support, but used a brace occasionally.  He noticed swelling approximately every three days.  Physical examination revealed mild bony swelling and deformity.  The joint was mildly subjectively tender over its medial aspect.  He was able to flex his knee to 55 degrees with pain at 45 degrees.  The examiner found that there was functional limitation at 45 degrees of flexion.  Results of repetitive use testing revealed that active and passive ranges of motion were unaffected by repetition and there was no further functional limitation due to fatigue, incoordination or flare-ups.  The examiner noted that the Veteran had a moderate to severe limp favoring the left leg and a slow gait.  

At the April 2010 hearing, the Veteran testified that his left knee pain was a 9, that he had trouble walking, and that he had to hold onto railings when going downstairs.  He reported that he was unable to garden because he could not bend down and had to keep his leg straight.  He reported that he had instant pain when he started to bend his knee, that pain caused him to have trouble sleeping, and that by the end of the day he had less functional use of the knee, with pain and swelling.  Hearing Tr. at 3, 7-9, 11-14.
February 2011 VA X-ray results reflect the Veteran had a clinical history of flexion limited to 45 degrees.  In December 2010, the Veteran's left knee flexion was to 110 degrees with pain and crepitus.  There was no effusion.  A March 2011 VA treatment record, prior to the Veteran's total knee arthroplasty, reflects flexion of the left knee was to 70 degrees with pain.  A December 2012 VA treatment record indicates that flexion was within full limits, although it does not provide a specific endpoint for flexion motion.

On May 2013 VA examination, the Veteran reported that his left knee was not painful anymore.  Physical examination revealed flexion to 90 degrees with no objective evidence of painful motion.  The Veteran was able to do repetitive use testing to 90 degrees of flexion with no functional loss.  He regularly used a cane.

At the September 2014 hearing, the Veteran reported that prior to March 1, 2014 he was unable to flex his left knee very far and that he had trouble walking.  Hearing Tr. at 9.  

The above described evidence does not reflect limitation of flexion to 30 degrees.  As described above, flexion was at most shown to be limited to 45 degrees, with consideration of the Veteran's reports of pain and functional loss.  See April 2008 VA examination report.  The AOJ assigned the Veteran a 10 percent rating for limitation of flexion on this basis.  The record does not otherwise reflect findings that more nearly approximate flexion limited to 30 degrees.  In fact, other than the flexion noted on April 2008 VA examination, prior to March 1, 2014, the Veteran's flexion was at most shown to be limited to 70 degrees with pain.  Even when considering the Veteran's pain, this evidence does not more nearly approximate a finding of flexion limited to 30 degrees.  

The Board has also considered the Veteran's lay statements that limitation of flexion of the left knee is worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 
Such competent evidence concerning the nature and extent of limitation of flexion of the Veteran's left knee has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated and take into consideration the Veteran's lay statements regarding pain and functional loss.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.   

Thus, the Veteran is not entitled to a higher 20 percent rating for limitation of flexion under Code 5260 prior to March 1, 2014.

The Board has considered whether any other DCs may be applicable.  As explained in the Introduction, the February 2011 Board decision decided whether the Veteran was entitled to higher initial ratings based on limitation of extension (DC 5261) and instability (DC 5257) of the left knee.  Since that decision is final, the Board will not address entitlement to a higher initial rating under either DC 5257 or 5261.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1100.  

The Board further finds that DC 5256 (ankylosis of the knee), 5258 (dislocated semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran had any of those conditions prior to March 1, 2014.

DC 5259 provides for a 10 percent rating where removal of semilunar cartilage is symptomatic.  Although the record reflects the Veteran underwent a partial medial meniscectomy and arthroscopy of the left knee in February 2006, the symptoms experienced by the Veteran as a result of that surgery have been reflected by instability and limitation of motion with pain, swelling, and effusion.  Prior to March 1, 2014, the Veteran was receiving separate ratings under the applicable DCs for these symptoms; therefore, providing him with a separate rating under DC 5259 would be pyramiding as the symptomatology that would be used to evaluate the Veteran under DC 5259 overlaps with the symptomatology already used to evaluate his left knee disabilities under DCs 5257, 5260, and 5261 prior to March 1, 2014.  38 C.F.R. § 4.14.

Additionally, DC 5259 would not provide the Veteran with a rating in excess of 20 percent as it provides for a maximum 10 percent rating.  Therefore, DC 5259 does not allow for a higher rating than the 20 percent rating currently assigned under DC 5260 for limitation of flexion.

The Board has also considered whether any staged rating is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board finds that evidence regarding limitation of flexion has been consistent with the assigned rating prior to March 1, 2014.  The record does not indicate any significant increase or decrease in the Veteran's limitation of flexion during the appeal period and symptoms warranting a higher rating have not been shown.  Accordingly, staged ratings are not warranted for the Veteran's left knee disability based on limitation of flexion.

	2.  Residuals of a Total Knee Arthroplasty

DC 5055 provides a 100 percent rating for one year following implantation of prosthesis.  Subsequent to that one-year period, a 30 percent rating is the minimum rating available after prosthetic replacement of a knee joint.  A 60 percent rating is warranted where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain or limitation of motion are to be rated by analogy to DCs 5256, 5261, or 5262.  38 C.F.R. § 4.71a.  

As noted, the Veteran's total knee arthroplasty residuals have been assigned a 30 percent rating from May 1, 2012.  A higher 100 percent rating under DC 5055 is only available for one year following implantation of prosthesis.  38 C.F.R. § 4.71a.  The Veteran was provided with a 100 percent rating from March 21, 2011 to May 1, 2012 and is not entitled to a rating on this basis from May 1, 2012 to March 1, 2014.

Here, the "amputation rule" precludes the Board from providing the Veteran with a higher 60 percent rating or any further separate ratings due to intermediate degrees of residual weakness, pain, or limitation of motion.  The "amputation rule" provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.  38 C.F.R. § 4.68. 

A 60 percent rating is provided for an amputation of the thigh, above the knee, at the middle or lower third.  38 C.F.R. § 4.71, DCs 5162, 5163, 5164.  Because the Veteran's disability is in the knee, or below the middle third of the thigh, the amputation rule precludes a schedular evaluation in excess of 60 percent.  From May 1, 2012 to March 1, 2014, the Veteran's combined rating for the left knee was 60 percent, based on the combination of the 30 percent rating under DC 5055, a 20 percent rating for laxity under DC 5257, a 20 percent rating for limitation of extension under DC 5261, and a 10 percent rating for limitation of flexion under DC 5260.  Thus, pursuant to the amputation rule, the Veteran is not entitled to a rating in excess of 30 percent under DC 5055, including via separate evaluation under a separate DC for intermediate degrees of disability, prior to March 1, 2014.

In summary, the Board concludes that a preponderance of the evidence is against a finding that the Veteran is entitled to an initial schedular rating in excess of 10 percent for limitation of flexion of the left knee prior to March 1, 2014 or in excess of 30 percent for residuals of left total knee arthroplasty from May 1, 2012 to March 1, 2014.  The claims, therefore, must be denied.

B.  TDIU 

The Veteran has also alleged entitlement to TDIU on a schedular basis prior to March 1, 2014.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that "provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income. . . ."

Initially, the Board notes the Veteran's combined rating of 30 percent prior to February 29, 2008 and 40 percent from February 29, 2008 to March 21, 2011 did not meet the schedular criteria for TDIU.  Although the question of whether the Veteran was entitled to TDIU on an extraschedular basis was previously before the Board, the Veteran requested to withdraw that aspect of his appeal in a September 2011 statement.  The Board accordingly dismissed the appeal of entitlement to TDIU on an extraschedular basis in a February 2013 decision.  Therefore, the Board will not further address whether the Veteran is entitled to TDIU on an extraschedular basis prior to March 1, 2014 as that issue has been dismissed and is not before the Board at this time. 

Furthermore, the Board notes that from March 21, 2011 to May 1, 2012, the Veteran had a schedular 100 percent rating for his left knee disability.  Assignment of a total schedular rating does not automatically render a TDIU claim moot.  In Bradley v. Peake, 22 Vet. App. 280 (2008), the United States Court of Appeals for Veterans Claims (Court) found that a TDIU was warranted in addition to a schedular 100 percent evaluation where TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no 'duplicate counting of disabilities.'  Bradley, 22 Vet. App. at 293.  However, in this case, the Veteran's only service-connected disabilities are related to his left knee.  Therefore, there would be duplicate counting of disabilities if TDIU were awarded during the periods where the Veteran has already been assigned a 100 percent schedular rating for his left knee disability.  As such, there is no question of law or fact remaining regarding the issue of entitlement to a TDIU for the period from March 21, 2011 to May 1, 2012, and the issue is rendered moot for that period and must be dismissed.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 4.14, 4.16.

From May 1, 2012 to March 1, 2014, the Veteran has a schedular rating of 60 percent based on the combination of ratings assigned for his left knee disability.  As these ratings affect one single body system, orthopedic, and affect one lower extremity, the left knee, these ratings are considered to be for one disability for purposes of the schedular criteria for TDIU.  Hence, his left knee disabilities meet the schedular criteria for TDIU from May 1, 2012 to March 1, 2014. 

What remains to be established is whether the Veteran's service-connected left knee disability rendered him unable to secure or follow a substantially gainful occupation during that time.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

On April 2008 VA examination, the examiner concluded the Veteran's left knee disability would not preclude him from performing desk type work.

A November 2009 VA treatment record reflects that the Veteran's arthritis of the spine made certain activities painful.  The treating provider indicated that the disability would preclude him from being able to sweep, stoop, reach over his head, lift over five pounds, stand longer than ten minutes, or walk longer than twenty minutes at a time.  The treating provider indicated the Veteran's spine disability would make him ineligible for any job with these requirements.

At the April 2010 hearing, the Veteran testified that he could not work because of his left knee.  He indicated that he had last worked in 1985 and left the job because of his knee and other ailments.  Hearing Tr. at 7-8.  

In a March 2011 opinion, obtained for extraschedular purposes, the Director of Compensation and Pension Services noted that although the Veteran had not been employed on a regular basis since 1985, he had reported that his unemployment was related to his left knee and other nonservice-connected conditions.  The Director noted that due to the level of disability of the left knee, it would be expected to affect, to some degree, the Veteran's ability to work in certain occupations.  The Director noted the April 2008 VA examiner's conclusion that the Veteran would be able to engage in sedentary type work and found that the Veteran's left knee disability did not preclude him from participating in all forms of employment.

On May 2013 VA examination, the examiner noted that the Veteran had last worked in 2000 as a landscaper and that he could no longer engage in that type of employment because of his knee disability.  He concluded the Veteran's left knee disability precluded him from lifting, carrying, bending, or climbing stairs or a ladder.  The examiner found the Veteran could not perform physical work, but could do sedentary desk work.  

In January 2014 written argument, the Veteran's representative indicated that the Veteran only had a ninth grade education and that he had only been employed as a landscaper since separation from service and had never held a sedentary job.  He argued that due to the Veteran's limited education and lack of experience in a sedentary job setting, the Veteran would not be able to secure and follow a substantially gainful occupation that was sedentary in nature.

The ultimate question of whether a Veteran is capable of securing or following substantially gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013).  Here, the Board finds that a preponderance of the evidence is against a finding that the Veteran's left knee disability alone renders him unable to secure or maintain substantially gainful employment.

Although the evidence indicates that the Veteran's service-connected left knee disabilities cause an employment handicap, this is not the same as preventing him from engaging in substantially gainful employment.  TDIU is not warranted because a Veteran is unable to engage in his or her chosen profession.  He or she must be unable to secure or follow a substantially gainful occupation, which has been defined as the ability to earn a living wage.  Bowling v. Principi, 15 Vet. App. 1, 7 (2001).  Here, the evidence clearly shows, even in statements from the Veteran, that he has nonservice-connected disabilities, including arthritis of the spine, that also affect his ability to secure and maintain substantially gainful employment.  The Board is precluded from considering the effects of any nonservice-connected disability on employability.  

The Board acknowledges the Veteran's representative's January 2014 argument that the Veteran's previous employment in physical labor and his ninth grade education would preclude him from working in a sedentary job.  However, here the record simply does not show that the Veteran's ability to work is only affected by his service-connected left knee disabilities; therefore, this argument does not persuade the Board that his service-connected left knee disabilities solely render him unemployable.  

Because the record does not reflect that the Veteran is unemployable due solely to his service-connected left knee disabilities, the preponderance of the evidence is against his claim for TDIU.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial schedular rating in excess of 10 percent for left knee arthritis with limitation of flexion prior to March 1, 2014 is denied.

An initial schedular rating in excess of 30 percent for residuals of a left total knee arthroplasty from May 1, 2012 to March 1, 2014 is denied.

Entitlement to TDIU on a schedular basis prior to March 21, 2011 and from May 1, 2012 to March 1, 2014 is denied.

The appeal of the issue of TDIU on a schedular basis from March 21, 2011 to May 1, 2012, having been rendered moot, is dismissed.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


